Order entered August 27, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00191-CV

 FIELDALE FARMS CORPORATION, OZARK MOUNTAIN POULTRY,
         INC., AND HOUSE OF RAEFORD FARMS, INC.,
                   Appellants/Cross-Appellees

                                       V.

           SOMMA FOOD GROUP, LLC, Appellee/Cross-Appellant

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-00698

                                    ORDER

      Before the Court is the parties’ August 24, 2020 second joint motion for

extension of time to file appellants’ opening briefs. We GRANT the motion and

ORDER appellants’ opening briefs be filed no later than September 15, 2020.

Appellee’s combined responsive and cross-appellant’s brief shall be filed within

thirty days of the filing of appellants’ opening brief. See 5th Tex. App. (Dallas)

Loc. R. 5(a),(d).
/s/   BILL WHITEHILL
      JUSTICE